DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1, lines 14, 16; claim 3, line 11; claim 4, line 2; claim 5, line 2; claim 6, line 3 recites “first connector; second connector” which is considered new matter because there is no disclosure in the specification for “first connector; second connector”.  A review of the specification shows support for “first connection portion; second connection portion” as seen in paragraphs 0004, 0016; 0056, 0057 of US 2019/0337034.  Appropriate correction is required.
Claim 2 is objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Guannan (CN204470409).  An English machine translation of Guannan (CN204470409) was included with the IDS submitted on 5/6/2020.
With respect to the limitations of claim 1, Guannan teaches a forming system (Abstract, Pg 1, rapid heating and forming integrated device) which forms a metal pipe by expanding (Fig 1, medium channel 9, Pg 3; Pg 4, Step 8) a metal pipe material (Background, Pg 1, bending modulus high due to hollow section component and modulus of rigidity, Pg 4, high current and power requirements) comprising: a main body part (Fig 1, workbench 7, Pg 3) having a forming die (counterdie 17, Pg 3) for forming the metal pipe (initial blank 16, Pg 3); an electrode which is disposed outside the forming die (Fig 1, portion of electrode 2 that extends outside counterdie 17, Pg 3) and causing an electric current to flow through the metal pipe material disposed in the forming die such that the metal pipe material is heated (Pg 4, Step 3); a power supply unit (power supply 1, Pg 3) which is disposed at a position separated from the main body part (7) and supplies electric power to the electrode (2); and a power supply line (Fig 1, line with power switch 4, wire 5) which connects the power supply unit and the electrode, the power supply line includes a lower-side passing path which passes through a lower side of a placing surface (Fig 1, portion of lines 4, 5 passing through upper surface of base 6) on which the main body (7) is placed on and on which or beside which the power supply unit (1) is placed, a first connector which is drawn to an upper side of the placing surf ace and connects the lower-side passing portion and the electrode (Fig 1, upper connection portion of lines 4, 5 that connects to electrode 2), and a second connector which connects the lower-side passing portion and the power supply unit (Fig 1, lower connection portion of lines 4, 5 that connects to power supply 1). 
With respect to the limitations of claim 2, Guannan teaches the power supply line includes a positive electrode line (Fig 1, line with switch 4) and a negative electrode line (Fig 1, wire 5), and in the lower-side passing path, the positive electrode line and the negative electrode line are disposed in parallel (Fig 1, parallel wires / lines adjacent base 7) at the lower side of the placing surface.
With respect to the limitations of claim 6, Guannan teaches a cover (top of base 6 or bottom of workbench 7) which covers a portion drawn to the upper side of the placing surface is provided with respect to at least one of the first connecter and the second connecter (Fig 1, lower connection portion of lines 4, 5 that connects to power supply 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

To the degree that it can be argued that Guannan fails to disclose the limitations of claim 1 directed to “a metal pipe, a metal pipe material”, the following rejection is set forth below.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being obvious over Guannan (CN204470409) in view of Yang (US 2007/0101786).
With respect to the limitations of claim 1, Guannan teaches all the limitations of claim 1 as set forth in the rejection of claim 1 above except for explicitly showing the workpiece is a metal pipe with a metal pipe material.  However, Yang discloses the workpiece being a metal pipe with a metal pipe material (Fig 1, metallic tube 10, 0010) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the forming system of Guannan forming a high modulus workpiece silent to the material with the workpiece is a metal pipe with a metal pipe material of Yang for the purpose of using a known, high modulus material that is suitable for pipe forming by expansion and heating.  
With respect to the limitations of claim 2, Guannan teaches the power supply line includes a positive electrode line (Fig 1, line with switch 4) and a negative electrode line (Fig 1, wire 5), and in the lower-side passing path, the positive electrode line and the negative electrode line are disposed in parallel (Fig 1, parallel wires / lines adjacent base 7) at the lower side of the placing surface.
With respect to the limitations of claim 6, Guannan teaches a cover (top of base 6 or bottom of workbench 7) which covers a portion drawn to the upper side of the placing surface is provided with respect to at least one of the first connector and the 

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Guannan (CN204470409) or Guannan (CN204470409) in view of Yang (US 2007/0101786) as applied to claim 1, further in view of Ishizuka (US 2017/0095854) and Peele (US 4,712,295).
With respect to the limitations of claim 3, Guannan teaches a pair of the electrode is provided to face each other in a first direction (Fig 1, top and bottom electrodes 2) in a horizontal direction so as to support both end sides of the metal pipe material (blank 16), in a state of being disposed in the forming die (patrix 14, counterdie 17), in a longitudinal direction, and the first connector (Fig 1, upper connection portion of lines 4, 5 that connects to electrode 2) is drawn to the upper side of the placing surface (upper surface of base 6) from a position other than an area on the one side with respect to the main body part (7) in the second direction.  Guannan or Guannan in view of Yang discloses the claimed invention except for a die replacement carriage disposition part for allowing a die replacement carriage to advance and retreat is provided on one side with respect to the main body in a second direction orthogonal to the first direction in the horizontal direction, a handling unit which performs installation and removal of the metal pipe material with respect to the forming die is provided on another side with respect to the main body in the second direction.
However, Ishizuka discloses a die replacement carriage disposition part for allowing a die replacement carriage (Figs 7, 8, dolly 103A, 0046, 0047) to advance and 
Additionally, Peele discloses a handling unit (Col 9, Lines 57-68) which performs installation and removal of the metal pipe material with respect to the forming die is provided on another side with respect to the main body in the second direction is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the forming system of Guannan or Guannan in view of Yang silent to a handling unit with a handling unit which performs installation and removal of the metal pipe material with respect to the forming die is provided on the other side with respect to the main body part in the second direction of Peele for the purpose of providing a known automated pipe loading and unloading configuration that reduces the need for manual performance of this task (Col 9, Lines 57-68).
With respect to the limitations 5, Guannan teaches the first connector (Fig 1, upper connection portion of lines 4, 5 that connects to electrode 2) is drawn to the upper 

Response to Amendments
Claims 1-6 have been amended.  
Claims 1-6 are pending.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 6-8 about claim 1 that Guannan fails to disclose the limitations of claim 1 directed to “an electrode which is disposed outside the forming die…a placing surface on which the main body is placed and on which or beside which the power supply unit is placed”, because the electrodes 2 of Guannan are located inside the die and the power supply is located in the base 6, the examiner respectfully disagrees.  As seen in figure 1 of Guannan, the upper part of electrode 2 is located outside the counterdie 17 during heating of the pipe workpiece.  Additionally, the power supplies 1 of Guannan are located besides the placing surface (upper surface of base 6), and therefore fully discloses the recited claim limitations under BRI.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/14/2022